Citation Nr: 1803290	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  13-33 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for benign brain tumor residuals.

2.  Entitlement to an initial rating in excess of 10 percent for positional vertigo.  

3.  Entitlement to an initial compensable rating for chronic sinusitis.  

4.  Entitlement to service connection for a chronic headache disability as secondary to benign brain tumor residuals. 
	

REPRESENTATION

Veteran represented by:  Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to August 1978 and June 1989 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2012 (brain tumor residuals, sinusitis), October 2012 (vertigo) and June 2014 (headache) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board at an April 2017 video hearing in front of the undersigned.  A transcript of the hearing is of record

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

Additional development is required prior to adjudication of the Veteran's initial increased rating claims for brain tumor residuals, positional vertigo and chronic sinusitis and service connection for a chronic headache condition as secondary to such residuals.  As the claims regarding positional vertigo, chronic sinusitis and a chronic headache condition are associated with, or claimed as secondary to, the Veteran's brain tumor residuals, the adjudication of each may impact one another.  Thus, the matters are deemed inextricably intertwined.  

During the Veteran's April 2017 Board hearing, the Veteran testified that he suffered from severe residual imbalance, resulting in gait disturbances, staggering, falls, having to catch himself or grabbing onto something and symptoms of nausea, with recent episodes of vomiting.  The reported symptoms were not indicated during the most recent July 2016 VA vestibular examination and the record currently remains unclear as to whether these symptoms are associated with the Veteran's positional vertigo, brain tumor residuals or otherwise.  As requested by the Veteran's representative, an updated VA examination is required. 

Additionally, the Veteran testified during his 2017 Board hearing that the nature of his claimed chronic headache condition was unknown to his treating physicians.  Consistent with the Veteran's reports, the record contains varying diagnosis within the appeal period of tension, migraine and non specified headaches identified as a symptom of his chronic sinusitis.  See e.g., June 2012 VA sinus examination (headache as a symptom of chronic sinusitis), June 2014 VA headache examination report (tension), July 2016 VA headache examination with November 2016 addendum (migraine) and recent October 2017 VA CAPRI records (migraine headaches and medication).  As such, clarification is needed regarding the Veteran's claimed chronic headache condition.   


Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated and relevant VA treatment records, including those from the Charleston VAMC beyond October 2017. 

2.  Then, schedule the Veteran for an appropriate VA examination(s), to address the nature and severity of the Veteran's residuals of a brain tumor, including his diagnosed positional vertigo, chronic sinusitis and claimed headache condition.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail.  An explanation for all opinions expressed must be provided.  

Based on the lay and medical evidence of record, the examiner is asked to respond to the following requests:

Detail all manifestations of the Veteran's brain tumor residuals that have existed at any time during the appeal period (beginning March 2011) and correlate them to a specific diagnosis, to include symptoms attributable to his benign paroxysmal positional vertigo and chronic sinusitis, to the extent possible.  If it is not possible, this must be so noted.  

Identify any chronic headache condition(s), including those involving tension and/or migraine headaches, which have existed at any time during the appeal period. 

Thereafter, opine whether any identified chronic headache condition is at least as likely as not etiologically related to the Veteran's service-connected brain tumor residuals, including positional vertigo, a deviated nasal septum, and blepharospasm of the 5th and 7th facial dermatomes, trismus, chronic sinusitis, and scars.

3.  After taking any further development deemed appropriate, re-adjudicate the claims.  If a benefit is not granted, provide a supplemental statement of the case to the appellant and his representative before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




